UNITED STATES DISTRICT COURT
for the District of New Jersey

 

United States of America
ORDER SETTING CONDITIONS
Vv. OF RELEASE

Defendant . Case Number:

HOID
IT IS ORDERED on this of net day ot LNUas Z| , 2347 that the release of the defendant is subject to the following
conditions: ;
(1) The defendant must not violate any federal, state or local law while on release,
(2) The defendant must cooperate in the collection of a DNA sample if the collection is authorized by
42 U.S.C. § 14135a. .
(3) The defendant must immediately advise the court, defense counsel, and the U.S. attorney in writing before
any change in address and/or telephone number.
(4) The defendant must appear in court as required and must sutrender to serve any sentence imposed.

Release on Bond
Bail be fixed at $ AD; OOD: and the defendant shall be released upon:
( A Bxecuting an unsecured appearance bond ( —_) with co-signor(s)

( )} Executing a secured appearance bond ( _) with co-signor(s)
( ) Executing an appearance bond with approved sureties, or the deposit of cash in the full amount of the bail in lieu

 

 

Additional Conditions of Release

Upon finding that release by the above methods will not by themselves reasonably assure the appearance of the defendant and the
safety of other persons and the community, it is further ordered that the release of the defendant is subject to the condition(s) listed
oelow:

(TIS FUR R ORDERED that, in addition to the above, the following conditions are imposed:
( Report to Pretrial Services (“PTS”) as directed and advise them immediately of any contact with law enforcement
( ‘The defendant shall not attempt to influence, intimidate, or injure any juror or judicial officer; not tamper with any
( ) The defendant shall be released into the third party custody of

 

who agrees (a) to supervise the defendant in accordance with all the conditions of release, (b) to use every effort to
assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately
in the event the defendant violates any conditions of release or disappears.

Custodian Signature: Date:
Do nok. access 6r obtain identity documents crearpagveds, ord for bank.
aicdlga /n) OF Th thé eMac 1, ’ /'
( The defendant’s travel is restricted fo ( “) New Jersey ( _) Other

{ we Surrender all passports and travel documents to PTS. Do not apply for new travel documents by Piddam ! /3f020
( ) Substance abuse testing and/or treatment as directed by PTS. Refrain from obstructing or tamiperiig with substance

( & Refrain from possessing a firearm, destructive device, or other dangerous weapons. All firearms in any home in

( ) Mental health testing/treatment as directed by PI'S by G00 an. 1/3 190 0—<—<—<—<—<———

¢ )} Abstain from the use of alcohol.

( )}, Maintain current residence or a residence approved by PTS.

( 4 Maintain or actively seek employment and/or commence an education program.

( ) No contact with minors unless in the presence of a parent or guardian who is aware of the present offense.

(Ly Have no contact with the following individuals; Co- CONS OI Fors unless 'n The
presence oF Coun f, ‘

 

 

 
( ) Defendant is to participate in one of the following home confinement program components and abide by all the

() @
( ) Gi)

( ) Gili)

Curfew. You are restricted to your residence every day ( +) from to ,or( )}as
directed hv the nretrial servires office or snnervising offirer or
Home Detention. You are restricted to your residence at all times except for employment; education;

religious services; medical, substance abuse, or mental health treatment; attorney visits; court
appearances; court-ordered obligations; or other activities as pre-approved by the pretrial services office
or supervising officer; or

Home Incarceration. You are restricted to your residence at all times except for medical needs or
treatmont, religious services, and court appearances or other activities pre-approved by the pretrial
services office or supervising officer.

( ) Defendant is subject to the following computer/internet restrictions which may include manual inspection and/or

( ) @)
( ) Gi)
( ) Git)

i. fw

( ) Other:

No Computers - defendant is prohibited from possession and/or use of computers or
Computer - No Internet Access: defendant is permitted use of computers or connected devices, but
Computer With Internet Access: defendant is permitted use of computers or connected devices, and
is permitted access to the Internet (World Wide Web, FTP Sites, IRC Servers, Instant Messaging, etc.)
for purposes pre-approved by Pretrial Services at[ ]home[ ] for employment purposes,
Consent of Other Residents ~-hv consent of other residents in the hame. anv commuters in the home

( ) Other:

 

(-) Other:

 

. Page 2 of 3
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: |

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a

watrant for your arrest, a revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for
contempt of court and could result in imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more
than fen years and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year.
This sentence will be consecutive (i.¢., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate
ot attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing,

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you
will be fined not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) anoffense punishable by imprisonment for a term of five years or more, but less than fifteen years ~ you will
be fined not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or
both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you

receive, In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

 

 
Acknowledgment of the Defendant

L acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to
obey all conditions of release, fo appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties

and sanctions set forth above. /
ad Le

Defendant ’s Signature

/ Newer k tt

City and State
Directions to the United States Marshal

( Us The defendant is ORDERED released after processing.
( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk
or judge that the defendant has posted bond and/or complied with all other conditions for release. If still in

custody, the defendant must be produced before the appropriate judge at the time a Hed. ve
Date: //2 [2030

€~ Judicial Officer's Signature

Starks B.DLECE

Printed name and title yy SD) ’
